Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 47 is rejected under 35 U.S.C. 101 abstract idea, while the claim recites “at least one computer-readable storage medium”, are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I). Hence, adding the limitation of “non-transitory computer-readable medium” would resolve this issue.

                                                           Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 29-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,765,890. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claim 1, of current application, compared to claims 1 and 2, of patent application, it disclose:
        Current Application                                     Patent Application 
29. A system, comprising a non-transitory computer-readable storage medium storing executable instructions, and at least one processor in communication with the non-transitory computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: obtaining multiple groups of first training data, each of the multiple groups of first training data including first image data corresponding to a first equivalent dose level and second image data corresponding to a “second equivalent dose level higher than the first equivalent dose level”, the first image data and the second image data including a representation of a same portion of a subject;
1. A method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising: obtaining first image data relating to a region of interest (ROI) of a first subject, the first image data corresponding to a first equivalent dose level; obtaining a model for denoising relating to the first image data; determining, based on the first image data and the model for denoising, second image data corresponding to a “second equivalent dose level higher than the first equivalent dose level”; determining, based on the second image data, information relating to the ROI of the first subject; obtaining information relating to the ROI of the first subject from a treatment plan of the first subject; and performing a delivery of a treatment radiation beam based on the determined information relating to the ROI of the first subject and the information relating to the ROI obtained from the treatment plan of the first subject.

determining, based on the multiple groups of first training data, a general neural network model; obtaining one or more groups of second training data relating to a target subject, each of the one or more groups of second training data including third image data corresponding to a third equivalent dose level and fourth image data corresponding to a “fourth equivalent dose level lower than the third equivalent dose level”; and determining, based on the multiple groups of second training data and the general neural network “model for denoising”, a personalized neural network model for the target subject.

2. The method of claim 1, wherein the model for denoising includes a first neural network model for denoising, and the obtaining a model for denoising, further includes: obtaining multiple groups of training data relating to multiple second subjects, each group of the multiple groups of training data relating to a second subject, each of the multiple groups of training data including third image data corresponding to a third equivalent dose level and fourth image data corresponding to a “fourth equivalent dose level lower than the third equivalent dose level”; and training, based on the multiple groups of training data, a neural network model to obtain the first neural network “model for denoising”.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.

                                                          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
September 23, 2022